Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Group I :	A method of prolonged dry storage (claim 1).
Group II :	An apparatus of a spent nuclear fuel cask (claims 2–10).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I)–(II) lack unity of invention because even though the inventions of these groups require the technical feature of spent nuclear fuel placed in an inner cavity of a cask, and making gas pressure greater in a cavity between outer and inner lids of the cask than the interior of the cask, this technical feature is not a special technical feature at least Graham (US 5089214 A), who teaches a spent nuclear fuel container (Fig. 1), inner lid 28 and outer lid 36 (Figs. 3A,3B), at least two pressure sensors (Figs. 3A,4A,4B;Col. 5 ll. 35-51,Col. 6 ll. 8-19: isolation valve 60/62 is connected to both a differential pressure sensor 55 and an absolute pressure sensor 56), and making gas pressure greater in a cavity between outer and inner lids of the cask than the interior of the cask (Col. 1 ll. 33-47, Col. 5 ll. 1-12).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Preliminary Examination Observations
The Office notes upon initial review that
the Specification would be objected to; 
the Drawings would be objected to; 
claims 1-10 would be rejected under 35 U.S.C. 112(b) for indefiniteness; and 
claims 1 and 2 need to be completely rewritten in order to be understandable.
Please refer to APPENDIX I below for an explanation, and an example of the way in which the next Office Action will be written in the event that Applicant does not amend the Specification, Drawings, Abstract, or claims.

Conclusion
It is suggested for Applicant to at least amend claims 1-2 in reply to this Office Action, and to amend the Drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869, fax number is (571) 273-4869, and email is darlene.ritchie@uspto.gov.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 3646



APPENDIX I
Specification
The Specification is objected because it is unclear. See also Section 4 below.
On page 6 line 12, it is stated that cover 7 is removed. Then on line 19 it is again stated that cover 7 is removed. It is not understood if the second instance of cover 7 was meant to refer to cover 6 instead, because the second instance refers to plug 3 which corresponds with cover 6 not cover 7. Therefore, it is not understood if the angle valve 14 is installed where cover 6 is indicated on the left hand side of Fig. 1, or whether it is installed where cover 7 is indicated on the right hand side of Fig. 1.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both a valve 6 and a blind valve cover 6. See page 5 lines 23-27 and Fig. 1.  MPEP § 608.02. 
It is not understood whether Fig. 3 is meant to refer back to a long-term replacement cover for the cover 6 of the left hand side of Fig. 1, due to the double reference to cover 7 on page 6 as described in the Specification objection above. It is suggested to place an additional label above the drawings of Figs. 1-3 depicting “long term storage” or “transport”. Additional labels A and B are suggested for the left hand side and the right hand side of Fig. 1, respectively. 
If the Office understands correctly, label “transport” above Fig. 1, and “long-term storage” above Figs. 2 and 3, and label “B” above Fig. 2 and label “A” and “B” on the left hand side and the right hand side of Fig. 3, respectively, in order to more readily understand what side A becomes long-term and what side B becomes long-term after transport.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The term “labyrinth hole” is being interpreted according to the prior arts that refer to tortuous or labyrinth holes as non-straight holes so that there is no line of sight path for radiation to escape from the storage container to the outside of the cask. The straight hole depicted in Fig. 1 as the “labyrinth hole” is understood to be a symbolic representation that does not show detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2, an apparatus claim, is written in general prose rather than legal language. 
It does not clearly enunciate the structural terms because they are mixed in method limitations such as “the inert gas is pumped under pressure”;
It employs indefinite language such as “tight” in “tight inner and outer lids” when there is no absolute reference for “tight”, therefore the metes and bounds of the claims are unclear. It is not understood how tight something must be to qualify as being considered tight; and
Diverse terminology are separated by commas instead of semicolons and/or wherein clauses, rendering the claim indefinite. Completely different, unrelated claim terms should not be separated by commas because that would imply they are related.
There are various antecedence issues. See below.
The following is an example of how claim 2 could be written that would remove the 35 U.S.C. 112(b) rejections:
Claim 2. A spent nuclear fuel cask containing a body in which a spent nuclear fuel container is placed comprising: 
sealed inner and outer lids forming a cavity into which the inert gas is pumped under a second pressure greater than a first pressure in the inner cavity of the cask[[,]];
in the outer lid[[,]]; 
the angle valve and the two pressure sensors are covered with a protective cover during long-term storage[[,]]; 
wherein the gasket is installed in an annular groove in the flange 

Claim 2 will be interpreted according to the above suggested claim amendment.
Claim 1 is rejected for similar issues on the use of prose rather than legal terminology, lack of proper punctuation, and incorrect grammar. The following is a suggested amendment to claim 1 to overcome the rejection under 35 U.S.C. 112(b):
Claim 1. A method of prolonged dry storage of spent nuclear fuel including the placement of an inner cavity of a cask, comprising:
filling the inner cavity of the cask with inert gas[[,]]; 
sealing an inner cask lid, closing the inner cavity with the spent nuclear fuel[[,]]; 
sealing of an outer cask lid[[,]]; 
injecting the inert gas into an outer cavity between the outer and inner lids of the cask a second pressure greater[[,]] than a first pressure in the inner cavity of the spent nuclear fuel cask[[,]]; and
connecting first and second pressure sensors to the inner side of the outer lid of the cask.

Claim 1 will be interpreted according to the above suggested claim amendment.
Claims 3–10 are rejected for their dependency on claim 2.
Claims 1–2 are further rejected under 35 U.S.C. 112(b) for stating “The method” and “The spent nuclear fuel cask”, respectively. There is lack of antecedent basis for these limitations in the claims. They should begin with “A”.
Claim 1 further lacks antecedence for the terms “internal cavity”, “the inner cask lid”, “the outer cask lid”, “pressure”, “pressure sensors”, and “cask”.
Claim 2 further lacks antecedence for the terms “pressure”, “lower flange”, and “sensors”.
The large number of terms lacking antecedence renders the claims indefinite.